State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 3, 2016                   D-62-16
___________________________________

In the Matter of THOMAS E.
   McCABE, an Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 5246087)
___________________________________


Calendar Date:   October 11, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Sarah A. Richards of counsel), for
Attorney Grievance Committee for the Third Judicial Department.
      .
                           __________

Per Curiam.

      Respondent was admitted to practice by this Court in 2014
after having previously been admitted in 2003 in Connecticut,
where he maintained a practice of law.

      By two orders entered in 2015, respondent was twice
suspended in Connecticut, upon his consent, for two years and for
three months, respectively. These concurrent suspensions arose
from, among other misconduct, respondent's failure to safeguard
and account for client funds, his sexual relationship with a
client and his failure to cooperate with the investigation of his
conduct by the Connecticut disciplinary authorities. Now, by
reason of the discipline imposed upon respondent in Connecticut,
the Attorney Grievance Committee for the Third Judicial
Department (hereinafter AGC) moves, by order to show cause, to
impose discipline upon respondent in this state. Respondent has
not replied to AGC's motion or raised any available defenses (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.13 [b]); therefore, we grant the motion (see Matter of
Halbfish, 78 AD3d 1320, 1321 [2010]).
                              -2-                D-62-16

      Turning to the issue of an appropriate disciplinary
sanction, we take note of respondent's default herein and the
serious nature of respondent's professional misconduct in
Connecticut set forth in the record before us. Accordingly, upon
consideration of all the facts and circumstances, we conclude
that – consistent with the aggregate discipline imposed in
Connecticut – respondent should be suspended for two years in
this state (see e.g. Matter of Bradley, 111 AD3d 1139, 1140
[2013]).

      Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



      ORDERED that the motion of the Attorney Grievance Committee
for the Third Judicial Department is granted; and it is further

      ORDERED that respondent is suspended from the practice of
law for a period of two years, effective immediately, and until
further order of this Court (see generally Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.16); and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto;
                              -3-                  D-62-16

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of suspended attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court